         Case 1:20-cv-03735-ER Document 13 Filed 08/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JIMMY ROSARIO
                                Plaintiﬀ,

                 – against –
                                                                    ORDER
CAPITAL ONE BANK, (USA),                                       20 Civ. 3735 (ER)
NATIONAL ASSOCIATION and
EQUIFAX INFORMATION
SERVICES, LLC,
                                Defendants.


RAMOS, D.J.:

         �e Court having been advised that the parties have reached a settlement in

principle, Docs. 10, 12, it is ORDERED that the above-entitled action be and hereby is

discontinued, without costs to either party, subject to reopening should the settlement not

be consummated within thirty (30) days of the date hereof.

         Any application to reopen must be ﬁled within thirty (30) days of this Order;

any application to reopen ﬁled thereafter may be denied solely on that basis. Further, the

parties are advised that if they wish the Court to retain jurisdiction in this matter for

purposes of enforcing any settlement agreement, they must submit the settlement

agreement to the Court within the next thirty (30) days with a request that the agreement

be “so ordered” by the Court.


It is SO ORDERED.


Dated:     August 25, 2020
           New York, New York

                                                           EDGARDO RAMOS, U.S.D.J.
